                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                           Case No.: 19-cv-62408-SINGHAL

PHILIPPE CALDERON and ANCIZAR MARIN, on
behalf of themselves and all others similarly
situated,

       Plaintiffs,

v.

SIXT RENT A CAR, LLC, and SIXT FRANCHISE
USA, LLC,

     Defendants.
_______________________________________/

                       MEMORANDUM DECISION AND ORDER

       Before the Court are two motions: (1) Defendants’ Motion to Dismiss Plaintiff

Calderon’s Claims and for Oral Argument (“Motion to Dismiss”) (DE [11]), and (2)

Defendants’ Motion to Compel Arbitration of Plaintiff Marin’s Claims, or, Alternatively, For

Limited Discovery Concerning Arbitrability and for Oral Argument (“Arbitration Motion”)

(DE [12]). The Court has considered the well-briefed positions by both sides. In so doing,

the Court dispenses with oral argument and DENIES both motions.

I.     BACKGROUND1

       Defendants are Sixt Rent a Car, LLC and Sixt Franchise USA, LLC,2 together

forming a luxury car-rental company. See Compl. ¶ 1 (DE [1]). Plaintiffs form a putative


1
  The facts are taken from the Complaint, viewed in the light most favorable to the
plaintiffs, and assumed to be true for the purposes of a motion to dismiss. See Archer v.
Aldridge Connors, LLP, 998 F. Supp. 2d 1360, 1361 (S.D. Fla. 2014).
2
  Notwithstanding the corporate formalities, the Court will refer to both named defendants
(Sixt Rent a Car, LLC and Sixt Franchise USA, LLC) collectively as “Sixt,” and will refer
to this term as a single entity.
class and file this action against Sixt for allegedly imposing unauthorized, fraudulent

charges in violation of Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”),

see Fla. Stat. §§ 501.201–.213, and the Florida Consumer Collection Practices Act

(“FCCPA”), see Fla. Stat. §§ 559.55–.785. See Compl. ¶ 1 (DE [1]). According to

Plaintiffs, Sixt has “organized a company-wide scheme to systematically defraud

consumers” by “mark[ing] up diminution in value, loss of use charges, engineer fees, and

administrative fees/costs, in excess of the actual cost to serve as a profit generator” and

charging unauthorized fees like “repair costs for alleged property damages to vehicles,

recovery/storage fees, administrative fees, loss of use costs, engineers fees, diminution

of value charges, appraisal fees, and dunning charges.” (Id.).

       Two named plaintiffs seek to represent the putative class: Philippe Calderon

(“Calderon”) and Ancizar Marin (“Marin”). Though separated by roughly three years, their

stories are similar; each reserved and rented a luxury car from Sixt and each incurred

these unauthorized, fraudulent fees. Their stories, however, differ in one significant way:

Calderon made his reservation directly through Sixt’s website (id. ¶ 49), while Marin made

his through Orbitz.com, a third party with whom Sixt contracts and through which Sixt’s

inventory can be reserved and rented (id. ¶ 75). Based on this, Plaintiffs have subdivided

their class into various groups.3 As to the two motions at issue here, the two relevant

subclasses are those having made reservations directly through Sixt’s website, and those

having made reservations through third-party Orbitz. This Order will refer to the former

simply as “Calderon” and the latter simply as “Marin.”




3
 Because of the early posture of this case, the Court offers no opinion on the propriety
of the putative class or the manner in which Plaintiffs propose to subdivide their class.


                                            2
        Again, despite the different manner in which they made their reservations, their

stories are otherwise largely identical. This is particularly true for their post-reservation

allegations—that is, when they visited Sixt’s kiosks to pick up their rental cars and sign

the operative agreements.

        The Court will present the allegations set forth in the Complaint through the prism

of three scenes: (1) the reservation process, where, as stated above, Calderon’s and

Marin’s stories differ; (2) the pick-up process, where their stories are nearly identical, as

both signed the same agreements; and (3) the return process, where, again, their stories

are largely identical, and both claim unauthorized and fraudulent assessment of fees by

Sixt.

        A.    The Reservation Process

              1.     Calderon’s Reservation Directly Through Sixt’s Website

        Calderon’s reservation was straightforward: On April 1, 2016, he reserved a luxury

car directly through Sixt’s website, http://www.sixt.com. (Id. ¶ 49). After completing and

submitting the online form, he received a confirmation email with a reservation number.

(Id. ¶ 51). This completed the reservation process through Sixt’s website.

              2.     Marin’s Reservation Through Third-Party Orbitz

        Marin’s reservation was largely the same. However, because he went through a

third-party website, his reservation included terms and conditions provided by the third

party. In February 2019, he reserved a luxury car from Sixt online through third-party

Orbitz.com. See Compl. ¶¶ 75, 79 (DE [1]). To complete the reservation process through

Orbitz’s website, Marin clicked a fairly sizeable red button that borne the words “Reserve




                                             3
Now” centered inside. See Arbitration Mot. 2–3 (DE [12]). Immediately above the Reserve

Now button was the following statement:

       By selecting to complete this booking I acknowledge that I have read and
       accept the Rules & Restrictions, Terms of Use, Privacy Policy and
       Government Travel Advice.

See Ex. 1 to Arbitration Mot. (DE [12-1]). Each of the capitalized terms (i.e., Rules &

Restrictions, Terms of Use, Privacy Policy and Government Travel Advice) in this

statement were clickable, internet hyperlinks in the traditional, conspicuous blue font to

contrast with the non-clickable black font. (Id.). Thus, Marin could open and read each

term and policy. (Id.).

       When clicked, the hyperlink titled “Terms of Use” opened a pop-up window, which,

in turn, was titled “Orbitz Terms of Use.” See Ex. 2 to Arbitration Mot. (DE [12-2]). Not

surprisingly, the Terms of Use is a lengthy document with a number of terms with which,

by completing the reservation through Orbitz, the customer represents agreement. (Id.).

For purposes of this action, the focus is on the third section in the Terms of Use:

“Disputes.” (Id.). The arbitration clause contained therein provides, in relevant part:

             Orbitz is committed to customer satisfaction, so if you have a
       problem or dispute, we will try to resolve your concerns. But if we are
       unsuccessful, you or we may pursue claims as explained in this section.

              To give us an opportunity to resolve informally any disputes between
       you and us arising out of or relating in any way to the Website, these Terms
       of Use, our Privacy Policy, any services or products provided, any dealings
       with our customer service agents, or any representations made by us
       (“Claims”), you agree to communicate your Claim to Orbitz by contacting
       Orbitz Customer Support . . . .




                                             4
                You and Orbitz agree that any and all Claims will be resolved by
         binding arbitration, rather than in court, except that you and we may
         assert Claims on an individual basis in small claims court if they qualify. This
         includes any Claims you assert against us, our subsidiaries, travel suppliers
         or any companies offering products or services through us (which are
         beneficiaries of this arbitration agreement). This also includes any Claims
         that arose before you accepted these Terms of Use, regardless of whether
         prior versions of the Terms of Use required arbitration.

(Id.).

         By completing his online reservation, Marin necessarily clicked all required

buttons, indicating he consented to the terms and conditions of all of Orbitz’s policies.

(See id.). Like Calderon, when Marin completed his reservation, he received a

confirmation email with a reservation number from Sixt. See Compl. ¶ 76 (DE [1]).

         B.     The Pick-Up Process and the Rental Agreement

         Calderon picked up his rental from Sixt on April 1, 2016 (id. ¶ 53); Marin picked his

up on March 5, 2019 (id. ¶ 78). Though almost three years apart, their experience picking

up their rental cars and signing the operative agreements is nearly identical.

         Upon arriving at Sixt’s kiosks, they provided their reservation number, submitted

their payment information, and produced proof of identity. (Id. ¶¶ 53, 78). Sixt’s employee

instructed each to sign digitally a black electronic signature device indicating that they

accepted the terms and conditions of the rental’s “Face Page.” (Id. ¶¶ 54, 79). The Face

Page appears simply to be a traditional, elongated paper receipt that any customer would

typically receive after making a purchase at any grocery store or the like. Among other

basic information found on traditional receipts, the Face Page itemizes charges and fees

that, in Calderon’s case, added up to $192.69, see Ex. C to Compl. (DE [1-5]), and in

Marin’s case added up to $241.64, see Ex. D to Compl. (DE [1-6]). The Face Page also

contains several paragraphs’ worth of representations to which the customer picking up



                                                5
their rental car and Sixt both agree. The salient provision here, the Face Page contains

the following representation:

       By signing below, you agree to the Terms and Conditions printed on the
       rental jacket and to the terms on this Face Page, which together constitute
       this Agreement. You acknowledge that you have been given an opportunity
       to read this Agreement before being asked to sign it, and that all information
       you have provided is true and correct.

See Compl. ¶¶ 56, 81 (DE [1]); see also Ex. C to Compl. (DE [1-5]).

       After each Calderon and Marin signed the Face Page, Sixt’s employee printed it,

folded it, and placed it in a pre-folded paper envelope that contained the keys to the rental

car. See Compl. ¶¶ 56, 81 (DE [1]). This tri-folded paper envelope is referred to as the

“Rental Jacket.” Prior to signing the Face Page, neither Calderon nor Marin was informed

of the Rental Jacket, provided a copy of it, afforded an opportunity to review it, or given

instructions on how to access it. (Id. ¶¶ 55, 80).

       Unlike the Face Page, the Rental Jacket is a pre-printed document with standard

language and used uniformly at all of Sixt’s locations. (Id. ¶ 23); see also Ex. A to Compl.

(DE [1-3]). The Rental Jacket is not a receipt; it does not contain individualized and

itemized information based on each rental and each customer. See Ex. A to Compl. (DE

[1-3]). The relevant paragraphs in the Rental Jacket are 5 and 8:

               5.     Responsibility for Damage or Loss; Reporting to Police;
       for Tolls and Parking Violations. You are responsible for all damage to,
       and for loss or theft of, the Vehicle including damage caused by weather,
       road conditions and acts of nature, even if you are not at fault. You are
       responsible for the cost of repair, or the actual cash retail value of the
       Vehicle on the date of the loss if the Vehicle is not repairable or if we elect
       not to repair the Vehicle. You are also responsible for Loss of Use (without
       regard to fleet utilization), Diminished Value, and our administrative
       expenses incurred processing a claim. You must report all accidents and
       incidents of theft and vandalism to us and the police as soon as you discover
       them. You are responsible for paying the charging authorities directly all




                                              6
       parking citations, toll fees, fines for toll evasion, and other fees, fines and
       penalties assessed against you, us, or the Vehicle during this rental.

       ....

               8.     Charges and Costs. You will pay us at or before the
       conclusion of this rental, or on demand, all charges due us under this
       Agreement, including the charges and fees shown on the Face Page and
       (a) a mileage charge based on our experience if the odometer is tampered
       with; (b) any taxes, surcharges or other government-imposed fees that
       apply to the transaction; (c) all expenses we incur locating and recovering
       the Vehicle if you fail to return it, return it to a location or office other than
       the location or office identified by us, or if we elect to repossess the Vehicle
       under the terms of this Agreement; (d) all costs including pre- and post-
       judgment attorney fees we incur collecting payment from you or otherwise
       enforcing or defending our rights under this Agreement; (g) a reasonable
       fee not to exceed $350 to clean the Vehicle if returned substantially less
       clean than when rented or if there is evidence of smoking in our Vehicle;
       and (h) towing, impound, storage charges, forfeitures, court costs, penalties
       and all other costs we incur resulting from your use of Vehicle during this
       rental. . .

See Ex. A to Compl. (DE [1-3]).

       Again, the Rental Jacket is not individualized per customer. (See id.). It is a

standard form that contains a large number of representations and agreements to which

the customer, by signing the Face Page, has already agreed. See Ex. C to Compl. (DE

[1-5]) (“By signing below, you agree to the Terms and Conditions printed on the rental

jacket and to the terms on this Face Page, which together constitute this Agreement.”).

That Sixt’s employee did not provide Calderon or Marin the Rental Jacket prior to them

agreeing to its terms is not insignificant. Sixt’s policy is to deliver the Rental Jacket to

customers only after they have signed the Face Page and agreed to be bound to the

terms in both the Face Page and the Rental Jacket. See Compl. ¶ 26 (DE [1]).




                                               7
        C.    The Return Process

        Calderon returned his rental car after three days with, as he alleges, “no damage

and in the same condition as when the vehicle was first picked up on or around April 1,

2016.” See Compl. ¶ 63 (DE [1]). Marin returned his rental car after two days with, as he

likewise alleges, no damage. (Id. ¶ 88). Sixt did not inspect the car when Calderon

returned it (id. ¶ 64),4 but eight days later, sent him a letter claiming the car was damaged

over $600 in value. (Id. ¶¶ 66–68). Five days after Marin returned his car, Sixt sent an

email alleging damage and, over a month after that, sent a follow-up email with a

collection letter for over $700. (Id.¶ 89–91). The charges in each of these collection emails

are classified as those from paragraphs 5 and 8 of the Rental Jacket. (Id. ¶¶ 69, 92).

        The putative class, divided into subclasses, filed a five-count complaint. For

Counts I and V, all class members allege a violation of FDUTPA; Count II, Calderon (and

those who reserved cars directly through Sixt’s website) alleges breach of contract; Count

III, Marin (and those who reserved cars through third-party websites) alleges breach of

contract; and Count IV, those members of the class who received a collection letter allege

a violation of FCCPA. The Court will save class-action and class-certification discussion

for another day. At this early stage in the proceeding, Sixt filed the Motion to Dismiss (DE

[11]), where they move to dismiss Calderon’s claims, and the Arbitration Motion (DE [12]),

where they move to compel arbitration on Marin’s claims. The Court will discuss each in

turn.




4
  The Court notes this particular allegation appears only in Calderon’s portion of the
Complaint. See Compl. ¶ 64 (DE [1]). It is not clear, from reading the Complaint, whether
this allegation also applies to Marin.


                                             8
II.      DISCUSSION ON THE MOTION TO DISMISS

         A.     Legal Standard on a Motion to Dismiss for Failure to State a Claim

         “‘When evaluating a motion to dismiss under Rule 12(b)(6), the question is whether

the complaint contain[s] sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.’” Worthy v. City of Phenix City, 930 F.3d 1206, 1217 (11th

Cir. 2019) (alteration in original) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); see

also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Worthy, 930 F.3d at

1217 (quoting Iqbal, 556 U.S. at 678). As briefly stated above, the Court is guided by the

well-known principle that, on a motion to dismiss for failure to state a claim, the Court

assumes all well-pleaded allegations in the Complaint are true and views them in the light

most favorable to the plaintiff. Jackson v. Okaloosa Cty., 21 F.3d 1532, 1534 (11th Cir.

1994).

         B.     Calderon’s Claim for Breach of Contract

         “To state a valid cause of action for breach of contract, a plaintiff must establish

three elements: (1) a valid contract; (2) a material breach; and (3) damages.” Collins v.

Certain Underwriters at Lloyd’s, London Subscribing to Policy No. B0723AI00342A10,

2012 WL 13014690, at *2 (S.D. Fla. Apr. 24, 2012) (internal quotation omitted). Of course,

it is well known that a valid contract consists of, among other things, “sufficient

specification of the essential terms.” Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272

(11th Cir. 2009) (citing St. Joe Corp. v. McIver, 875 So. 2d 375, 381 (Fla. 2004)).




                                               9
       The parties do not dispute the existence of a contact; they agree that the governing

contract is the “Rental Agreement.” What they cannot agree on are “the essential terms”

of the Rental Agreement. Calderon argues the Rental Agreement consists of only the

Face Page—the only agreement he signed. Consequently, his breach-of-contract claim

alleges that Sixt did not have the contractual authority to charge the additional fees

because the Face Page did not provide for such fees.

       Sixt, on the other hand, insists the Rental Agreement consists of the Face Page

and the Rental Jacket. According to Sixt, because Florida law allows for incorporation-

by-reference, the Face Page incorporated the Rental Jacket and all its terms. Therefore,

if, as Sixt argues, the Face Page properly incorporated the Rental Jacket, then the Rental

Agreement consists of both the Face Page and the Rental Jacket, and Sixt would have

had a contractual right to charge the fees.

       “It is a generally accepted rule of contract law that, where a writing expressly refers

to and sufficiently describes another document, that other document, or so much of it as

is referred to, is to be interpreted as part of the writing.” OBS Co. v. Pace Const. Corp.,

558 So. 2d 404, 406 (Fla. 1990). But, further explicating this rule, under Florida law,

       [t]o incorporate by reference a collateral document, the incorporating
       document must (1) specifically provide that it is subject to the incorporated
       [collateral] document and (2) the collateral document to be incorporated
       must be sufficiently described or referred to in the incorporating agreement
       so that the intent of both parties may be ascertained.

Spicer v. Tenet Fla. Physician Servs., LLC, 149 So. 3d 163, 166 (Fla. 4th DCA 2014)

(alteration in original).

       In Spicer, the dispute over incorporation-by-reference involved (coincidentally) an

arbitration clause. Id. at 165. The agreement the employee signed stated: “As a condition




                                              10
of employment, you agree that any and all disputes regarding your employment with [the

employer-defendant], including disputes relating to the termination of your employment,

are subject to the Tenet Fair Treatment Process, which includes final and binding

arbitration.” Id. at 166. The Fair Treatment Process (“FTP”) was not attached to the

agreement, nor was there any direction to the employee as to how she could obtain or

read it. Id. The last sentence of the employment agreement stated: “If you have any

questions, please contact feel free to contact [sic] me in the Human Resources

Department at [phone number].” Id. (alteration in original). Upon her filing a lawsuit

against the employer, the employer moved to compel arbitration. Id. The employer argued

the employee agreed to arbitration by signing the employment agreement, which

incorporated the FTP. Id.

      Florida’s Fourth District Court of Appeal applied the two-prong test and determined

that, while the first prong of incorporation was met, the second was not. Id. The court

rejected the employer’s response that, since “the employee asked no questions, raised

no objections, and received an electronic copy of the FTP seventeen days [after signing

the employment agreement],” she, in essence, waived any grievance that she did not

receive the FTP simultaneously to signing the employment agreement. Id. at 167

(alteration in original). Significantly, the Florida court held “that merely providing a

telephone number in a document for a party to call ‘if you have any questions’ is not

sufficient to meet the requirement of giving the location of a document to be incorporated

by reference.” Id. at 167–68.

      Here, based on the well-pleaded allegations in the Complaint, the Face Page

contained even less than Spicer’s employment agreement. It made only a passing




                                           11
reference to the Rental Jacket, with nothing more—not even a gratuitous, open-ended

invitation to contact a human resources-like division with any questions. While this is

adequate to satisfy Spicer’s first prong, it is not nearly enough to satisfy the second.

Assuming all of this is true, the Face Page’s cursory reference to the Rental Jacket, on

its own, cannot be a “sufficient description or reference” to the Rental Jacket to withstand

a motion to dismiss.

         In a case with remarkably similar facts, a sister district court went even further. See

Bacon v. Avis Budget Grp., Inc., 357 F. Supp. 3d 401 (D.N.J. 2018). In Bacon, the New

Jersey district court, applying Spicer, wrote: “The plaintiff must receive an incorporated

document, or else be given clear direction on how to access it, before signing the

agreement that allegedly incorporates that extrinsic document.” Bacon, 357 F. Supp. 3d

at 424. Not only does the Court find Bacon highly persuasive, but the Court also agrees

with Bacon’s interpretation and understanding of Spicer, which is the law in this state-law

claim.

         Whether the Face Page “sufficiently described” the Rental Jacket and, therefore,

whether Calderon was deemed to have read and accepted the terms of the entire “Rental

Agreement” is something properly left to the province of the factfinder. Based on the four

corners of the Complaint, a reasonable trier of fact could find that Calderon was not

provided with a “sufficient description” of the Rental Jacket prior to his signing the Face

Page. Accordingly, the Motion to Dismiss as to Count II is DENIED.




                                               12
         C.     Calderon’s FDUTPA Claim

         In Count I, both Calderon and Marin “on behalf of all classes” bring a claim for

violation of FDUTPA. Sixt moves to dismiss Calderon’s claim because he cannot allege

or prove any of the elements for a FDUTPA claim. The Court disagrees.

         “A consumer claim for damages under FDUTPA has three elements: (1) a

deceptive act or unfair practice; (2) causation; and (3) actual damages.” Virgilio v. Ryland

Grp., Inc., 680 F.3d 1329, 1338 n.25 (11th Cir. 2012) (quotation omitted). Stated

otherwise, the law allows for a plaintiff to recover under FDUTPA if he proves he was

injured “by an objectively deceptive act or statement.” State Farm Mut. Auto. Ins. Co. v.

Performance Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1316 (S.D. Fla.

2017).

         Here, taking the allegations in the Complaint as true, Calderon has stated a claim

under FDUTPA. Under Florida law, “[a]n unfair practice is one that offends established

public policy and one that is immoral, unethical, oppressive, unscrupulous or substantially

injurious to consumers.” PNR, Inc. v. Beacon Prop. Mgmt., Inc., 842 So. 2d 773, 777 (Fla.

2003) (internal quotations omitted). The crux of his grievance alleges deceitful

incorporation of the terms of the “Rental Jacket” into the “Face Page.”

         Sixt argues that there is nothing unfair or deceptive by the Face Page incorporating

the terms of the Rental Jacket, even if Calderon did not read the latter prior to signing the

former. This misses the point. True, as discussed above, Florida law allows for

incorporation-by-reference of extra-contractual terms, see OBS Co., 558 So. 2d at 406,

and a reasonable trier of fact could find that the Face Page did, in fact, incorporate the

Rental Jacket.




                                              13
       However, Calderon’s FDUTPA claim is not based on the attempted incorporation

of the Rental Jacket into the Face Page. Rather, Calderon’s claim alleges that Sixt

attempted to merge the two contracts in order to perpetuate their “systematic scheme” of

charging customers fraudulent fees to bring in additional revenue. See Compl. ¶ 70 (DE

[1]). Further, according to the Complaint, Sixt “repeatedly and uniformly mark[s] up loss

of use and diminished value charges above the fair market value.” (Id. ¶ 72). But for the

incorporated terms of the “Rental Jacket,” Sixt would not be contractually able to do so.

       At the very least, dismissal based on these allegations would be improper because

“[w]hether [specific] conduct constitutes an unfair or deceptive trade practice is a question

of fact for the jury to determine.” State Farm Mut. Auto. Ins. Co., 278 F. Supp. 3d at 1316

(alteration in original). Like Count II, the Motion to Dismiss as to Count I is DENIED.

III.   DISCUSSION ON THE ARBITRATION MOTION

       In the Arbitration Motion, Sixt argues Marin agreed to arbitrate all his claims when

he accepted the terms and conditions in the Terms of Use on Orbitz’s website. In the

alternative, Sixt argues Marin should be required to arbitrate his claims under the doctrine

of equitable estoppel.

       Marin responds the arbitration clause does not apply here for two reasons: First,

Sixt is not a party to the Terms of Use and, therefore, cannot enforce the arbitration

clause; and second, because the arbitration clause covers disputes only involving

services provided by Orbitz—not Sixt—his claims are not within the scope of the

arbitration clause.




                                             14
       A.     Legal Standard on a Motion to Compel Arbitration

       The Federal Arbitration Act’s (“FAA”), see 9 U.S.C. §§ 1 et seq., “‘primary’ purpose

is to ensure that private agreements to arbitrate are enforced according to their terms.”

Spirit Airlines, Inc. v. Maizes, 2017 WL 4155476, at *2 (S.D. Fla. Sept. 19, 2017) (internal

quotation omitted), aff’d, 899 F.3d 1230 (11th Cir. 2018). Federal policy favors arbitration.

Moses H. Cone Memorial Hosp. v. Mercury Contr. Co., 460 U.S. 1, 24 (1983) (“The

[Federal] Arbitration Act establishes that, as a matter of federal law, any doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration . . . .”).

To that end, according to the FAA, arbitration agreements “shall be valid, irrevocable, and

enforceable.” 9 U.S.C. § 2.

       However, “[a]rbitration is a matter of contract,” AT&T Techs. v. Communs. Workers

of Am., 475 U.S. 643, 648 (1986), and the federal-policy presumption in favor of arbitration

“does not apply to the determination of whether an arbitration agreement exists” in the

first place. Rensel v. Centra Tech, Inc., 2018 WL 4410110, at *10 (S.D. Fla. June 14,

2018). “The threshold question of whether an arbitration agreement exists at all is simply

a matter of contract.” Bazemore v. Jefferson Cap. Sys., LLC, 827 F.3d 1325, 1329 (11th

Cir. 2016). “Such a determination rests on the intent of the parties.” Seaboard Coast Line

R. Co. v. Trailer Train Co., 690 F.2d 1343, 1348 (11th Cir. 1982) (citations omitted). For

this, the Court must apply “ordinary state-law principles that govern the formation of

contracts.” Am. Exp. Fin. Advisors, Inc. v. Makarewicz, 122 F.3d 936, 940 (11th Cir.

1997). Under Florida law, to best effectuate the intent of the parties, it is the responsibility

of the Court to enforce the contract according to the plain language of its terms. Murley




                                              15
v. Wiedamann, 25 So. 3d 27, 29 (Fla. 2d DCA 2009) (“Words and phrases are given their

common and ordinary meanings absent specific contractual definitions.”).

       Finally, whether parties intended to arbitrate their claims is made under a

summary-judgment-like standard. As the Eleventh Circuit has stated, “a district court may

conclude as a matter of law that parties did or did not enter into an arbitration agreement

only if ‘there is no genuine dispute as to any material fact’ concerning the formation of

such an agreement.” Bazemore, 827 F.3d at 1333 (quoting Fed. R. Civ. P. 56(a)). The

party moving to compel arbitration bears the burden “to prove the existence and terms of

the contract it wishe[s] to enforce.” Rensel, 2018 WL 4410110, at *14.

       The Court agrees with Marin and finds the arbitration clause does not apply here

for two independent reasons. First, Sixt is not a party to the Terms of Use, nor is it a third-

party beneficiary entitled to enforce it. Second, even if it were a party to the Terms of Use,

Marin’s claims are outside the scope of the arbitration clause.

       B.     Parties to the Terms of Use

              1.     Sixt is not a party to the Terms of Use.

       Sixt cannot enforce the arbitration clause in the Terms of Use for a very simple

reason: It is not a party to the contract. The Court finds no need to resort to any rules of

construction as the language of the Terms of Use is clear and unambiguous. See Umbach

v. Mercator Momentum Fund, L.P., 2007 WL 2915910, at *3 (S.D. Fla. Oct. 5, 2007).

       The Terms of Use is a contract between the customer making the reservation

(here, Marin) and Orbitz, not Sixt. The Court makes this finding for a number of reasons.

First, the arbitration clause states, “You and Orbitz agree that any and all Claims will be

resolved by binding arbitration, rather than in court.” See Ex. 1 to Arbitration Mot. (DE [12-




                                              16
1]) (emphasis added). Under a plain-and-common-sense construction of this clause, the

second-person pronoun “you” clearly refers to the customer (again, in this case, Marin),

not Sixt. Even if the term “you” applied to Sixt, that would render the parties to this

arbitration clause as Sixt and Orbitz, not the customer.

       Further, while the second-person pronoun “you” refers to the customer, the first-

person pronouns used throughout the Terms of Use refer only to Orbitz. To be sure,

Orbitz, as the drafter of this contract, specifically decided to define the term “we”: “‘Orbitz’

or ‘we’ means Orbitz Worldwide, LLC, and its subsidiaries and Corporate Affiliates,

including Travelscape, LLC.” See Ex. 2 to Arbitration Mot. (DE [12-2]). Sixt has no

corporate affiliation with Orbitz and they fail to satisfy this definition. The other first-person

used in the Terms of Use is “us.” In relevant part, the Terms of Use provides: “You and

Orbitz agree that any and all Claims will be resolved by binding arbitration, rather than in

court . . . . This includes any Claims you assert against us . . . .” (Id. (emphasis added)).

But, again, applying the plain and ordinary meaning of the terms, “us” is simply a synonym

of “we” and carries the same meaning as Orbitz’s specifically defined term “we.” See State

v. Davis, 110 So. 3d 27, 31–32 (Fla. 2d DCA 2013) (construing “vessel” as having the

same definition of “boat” as defined in the statute).

       Thus, under no reasonable reading can it be said that Sixt was a party to the Terms

of Use. Orbitz, the drafter of this contact, made its intention clear that the parties to the

contract were Orbitz and the customer.

               2.     Sixt is not a third-party beneficiary to the Terms of Use.

       Because Sixt is not a party to the Terms of Use, the only way it could invoke the

arbitration clause is by being a third-party beneficiary. See Mims v. Glob. Credit &




                                               17
Collection Corp., 803 F. Supp. 2d 1349, 1355 (S.D. Fla. 2011). But, “[a] non-party is the

specifically intended beneficiary only if the contract clearly expresses an intent to primarily

and directly benefit the third party or a class of persons to which that party belongs.” Id.

Sixt insists it does.

       Its primary argument is that the Terms of Use compels arbitration of “[a]ny and all

Claims . . . you assert against . . . travel suppliers or any companies offering products or

services through [Orbitz], including Suppliers (which are beneficiaries of this arbitration

agreement).” See Ex. 2 to Arbitration Mot. (DE [12-2]). Sixt insists it is a “supplier” under

the Terms of Use. The Court disagrees.

       Once again, the Terms of Use provided a specific definition: “‘Supplier’ means

Orbitz’s licensors, suppliers, information providers, and travel and leisure service

providers.” (Id.). This alone might support Sixt’s argument. However, the Terms of Use

provides another term-and-definition that the Court thinks more appropriately fits Sixt:

“‘Travel Services’ means the airline travel, hotel accommodation, car rental, ground

transportation, tours, theater tickets, attractions, travel insurance, and other items

available through the Services.” (Id. (emphasis added)). And the arbitration clause is

devoid of any mention of “Travel Services.”

       To read the Terms of Use according to Sixt’s pleasure would be to cherry-pick,

applying only the provisions that best fits its argument. The Court declines to take this

approach. The Court reads the Terms of Use as a whole and cannot find a way to read it

such that Sixt would fit under the term “Suppliers” when it undeniably fits under the term

“Travel Services.”




                                              18
       C.     Scope of the Claims Under the Terms of Use

       Finally, even if Sixt were a third-party beneficiary to the Terms of Use and entitled

to invoke it, “[a]n arbitration clause covers only the claims the parties intended it to cover.”

Bullard v. Capital One, F.S.B., 288 F. Supp. 2d 1256, 1259 (N.D. Fla. 2003). The Court

sees no reasonable way to interpret the Terms of Use as covering Marin’s claims for two

reasons.

       First, the arbitration clause covers disputes between Orbitz’s customers and

Orbitz. Stated otherwise, the Court does not read the Terms of Use as covering disputes

between customers of Orbitz and Sixt. Second, the Court does not read the Terms of Use

as covering disputes related to the use of rental cars provided by Sixt. These are, indeed,

tangentially the same issues immediately above concerning the parties to the Terms of

Use.

       Further, the arbitration clause applies only to “Claims”:

       You and Orbitz agree that any and all Claims will be resolved by binding
       arbitration, rather than in court.

See Ex. 2 to Arbitration Mot. (DE [12-2]) (bolded emphasis in original, italicized emphasis

added). “Claims” is a defined term:

       You agree to give us an opportunity to resolve any disputes or claims
       relating in any way to the Services, any dealings with our customer service
       agents, any services or products provided, any representations made by us,
       or our Privacy Policy ("Claims") . . . .

Thus, “Claims” in the defined-term sense include: “[A]ny disputes . . . arising out of or

relating in any way to the Website, the[] Terms of Use, our Privacy Policy, and services

or products provided, any dealing with [Orbitz’s] customer service agents, or any

representations made by [Orbitz].”




                                              19
       Marin’s claims here do not fall qualify as any of these “Claims.” The allegations

against Sixt do not involve his use of Orbitz.com. Nor is he contesting any contractual

provisions of the Terms of use, Orbitz’s Privacy Policy, dealings with customer service

agents, or representations made by Orbitz.

       The only arguable way to interpret Marin’s cause of action as falling within the

scope of the Terms of Use is to understand it as a dispute “arising out of or relating in any

way to . . . service or products provided . . . by Orbitz.” See Ex. 2 to Arbitration Mot. (DE

[12-2]). But, once again, the Court cannot adopt this reading of the Terms of Use because

it belies the very definitions provided for the in the Terms of Use. To resolve this, the

Court again returns to the Definitions section of the Terms of Use.

       Orbitz provided a specific definition for the term “Services”:

       “Services” means the Web sites, mobile applications, call center, agents,
       and other products and services provided by Orbitz . . . .

See Ex. 2 to Arbitration Mot. (DE [12-2]) (emphasis added). Simply, the term “Services”

is not only limited to include a specific list of things, but expressly includes only those

things “provided by Orbitz.” And, critical to this action, it expressly does not include any

services or products provided by third parties, such as Defendants.             If this were

insufficient, the Court further recognizes the last paragraph in the Definitions section,

which reads accordingly:

              The terms “Services,” “Marks,” “Content,” and “Travel Services” do
       not include the sites, applications, marks, content, products or services that
       are provided by third parties, and that are available through a link from the
       Services. Their use is subject to the terms set forth by their respective
       owners or operations.

See Ex. 2 to Arbitration Mot. (DE [12-2]) (emphasis added).




                                             20
       D.     Doctrine of Equitable Estoppel

       Sixt’s final argument that Marin should be required to arbitrate his claims under the

doctrine of equitable estoppel is equally unpersuasive. This district recognizes two

circumstances in which equitable estoppel affords a non-signatory to a contract the right

to enforce its terms: first, “when the signatory to the contract relies on the terms of the

contract to assert his or her claims against the non-signatory”; and second, “when the

signatory raises allegations of concerted misconduct by both the non-signatory and one

or more of the signatories to the contract.” Gunson v. BMO Harris Bank, N.A., 43 F. Supp.

3d 1396, 1401 (S.D. Fla. 2014). Neither circumstance applies here.

       Under the first, “arbitration is appropriate when the signatory's claim against a non-

signatory ‘makes reference to’ or ‘presumes the existence of’ the agreement.” Id.

According to Sixt, Marin’s claims “rely upon and necessarily are related to” his

“Reservation Agreement.” See Arbitration Mot. 15 (DE [12]). But the “Reservation

Agreement” Sixt refers to is the Terms of Use. While Marin’s claims (like Calderon’s

claims) are undeniably related to the Rental Agreement, see supra, Part II.B., the Court

concluded above they are not—in any way—related to the Terms of Use.

       The second circumstance for equitable estoppel does not help Sixt, either. Under

that theory, arbitration is appropriate when a party uses “certain provisions of the contract

to [its] benefit to help establish [its] claim while also attempting to avoid the burdens of

the other provisions.” Id. While Marin is certainly “attempting to avoid the burdens” of the

arbitration clause, the Court fails to see how Marin is attempting to use any of its

provisions, much less using them to his benefit. Interestingly, upon a thorough review of




                                             21
the Arbitration Motion, it appears Sixt has not provided any examples. Consequently, the

Arbitration Motion is DENIED.

IV.   CONCLUSION

      For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendants’

Motion to Dismiss (DE [11]) is DENIED and Defendants’ Arbitration Motion [DE [12]) is

DENIED.

      DONE AND ORDERED in Chambers at Fort Lauderdale, Florida, this 12th day of

February 2020.




Copies to counsel of record via CM/ECF




                                          22
